    Case: 4:21-cv-00946-SEP Doc. #: 7 Filed: 09/10/21 Page: 1 of 5 PageID #: 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                        )
                                                   )
        Plaintiff,                                 )
                                                   )
      v.                                           )          No. 4:21-CV-946 SEP
                                                   )
MISSOURI DEPT. of CORR., et al.,                   )
                                                   )
        Defendants.                                )

                                MEMORANDUM AND ORDER
       Before the Court is Plaintiff’s Request for Leave to Proceed in forma pauperis.
Plaintiff’s request is denied, and this case will be dismissed without prejudice to the filing of a
fully paid complaint.
                                           BACKGROUND
       Since September 3, 2020, Plaintiff has filed more than 150 civil actions pro se in this
Court, each time seeking leave to proceed in forma pauperis. Plaintiff’s first case, a petition for
habeas corpus relief under 28 U.S.C. § 2254, was dismissed on December 14, 2020, due to
failure to exhaust available state remedies. Engel v. Payne, No. 4:20-cv-1211-DDN (E.D. Mo.
Sept. 3, 2020). Subsequently, Plaintiff began filing dozens of prisoner civil rights complaints
pursuant to 42 U.S.C. § 1983, submitting his pleadings in bulk.
       Plaintiffs’ lawsuits have been rife with defects. He has sought trillions of dollars in
damages from entities and individuals identified only by job titles based on limited, if any,
factual support. See, e.g., Engel v. Corizon, No. 4:20-cv-1695-NAB (E.D. Mo. Nov. 30, 2020)
(listing 45 defendants on handwritten notes included with complaint); Engel v. CO1, No. 4:20-
cv-1923-HEA (E.D. Mo. Dec. 20, 2020) (naming 49 defendants but none by a first and last
name). Plaintiff has sought forms of relief that are unrelated to his claims (e.g., stocks,
properties, outfitted luxury vehicles, and college scholarships), from both defendants and non-
parties, and for others as well as himself. See e.g., Engel v. CO1, et al., No. 4:20-cv-1620-NCC
(E.D. Mo. Nov. 9, 2020) (seeking scholarships for family members, Missouri farmland for
marijuana cultivation, and Mercedes SUVs that are “bulletproof” and “bombproof”); Engel v.
USA, No. 4:20-cv-1742-MTS (E.D. Mo. Dec. 1, 2020) (seeking 250 trillion dollars and 2 million

                                                  1
    Case: 4:21-cv-00946-SEP Doc. #: 7 Filed: 09/10/21 Page: 2 of 5 PageID #: 4




in stocks of twenty-three listed countries); and Engel v. Mercy Hospital Festus, No. 4:20-cv-
1911-AGF (E.D. Mo. Dec. 11, 2020) (seeking 8900 trillion dollars plus 10 million stocks in
various metals, gems, food products, and U.S. and foreign currencies). Plaintiff has also
repeatedly invoked his putative status as a “sovereign citizen.” See e.g., Engel v. Governor of
Missouri, No. 1:20-CV-217-HEA (E.D. Mo. Oct. 7, 2020).
        Because of their flaws, Plaintiff’s cases have generally been dismissed pursuant to 28
U.S.C. § 1915(e)(2) review or for failure to comply with Court orders. 1 In many of the orders
dismissing his complaints, Plaintiff has been admonished to avoid the practice of repeatedly
filing frivolous and malicious complaints. See, e.g., Engel v. Missouri Courts, No. 4:20-cv-
1258-SPM (E.D. Mo. Sept. 15, 2020). He has repeatedly been cautioned that his abusive
litigation practices could affect his future eligibility to proceed in forma pauperis and subject
him to sanctions. As of December 21, 2020, Plaintiff has been subject to the “three-strikes”
provision of 28 U.S.C. § 1915(g). Accordingly, in cases filed after that date, he has been denied
leave to proceed in forma pauperis without prejudice to the filing of a fully paid complaint.
        As of December 31, 2020, Plaintiff had filed more than 130 civil actions. The Court has
also received civil rights complaints that are ostensibly from other prisoners but whose
handwriting, allegations, and prayers for relief are strikingly similar to Plaintiff’s filings. See
e.g., Herron v. ERDCC et al., No 4:21-cv-527-NAB (E.D. Mo. May 3, 2021). After a brief
pause in filings, Plaintiff has filed 29 new civil complaints since June 9, 2021. These new
complaints mirror those described above. In sum, Plaintiff has flagrantly disregarded this
Court’s warnings to avoid abusive litigation practices.
                                           THE COMPLAINT
        On July 19, 2021, Plaintiff, an inmate at the Missouri Eastern Correctional Center
(MECC), filed the instant action in the United States District Court for the Western District of
Missouri pursuant to 42 U.S.C. § 1983 against the Missouri Department of Corrections (MDOC)


1
  In many of Plaintiff’s actions, the Court determined that his allegations were “clearly baseless” and
therefore factually frivolous under the standard articulated in Denton v. Hernandez, 504 U.S. 25, 31
(1992). In others, the Court determined that they were subject to dismissal as malicious based upon the
nature of his pleadings and his abusive litigation practices. See e.g., Engel v. Prob. & Parole of Mo., No.
4:20-cv-1740-DDN (E.D. Mo. Dec. 22, 2020) (listing 29 of Mr. Engel’s cases naming Missouri
Department of Corrections as a defendant); Engel v. Corizon, No. 4:20-cv-1812-NAB (E.D. Mo. Jan. 6,
2021) (discussing Mr. Engel’s litigation practices as part of an attempt to harass named defendants and
not a legitimate attempt to vindicate a cognizable right).
                                                     2
    Case: 4:21-cv-00946-SEP Doc. #: 7 Filed: 09/10/21 Page: 3 of 5 PageID #: 5




and MECC. See Engel v. Missouri Department of Corrections, et al., Case No. 21-0519-CV-W-
DGK-P (W.D. Mo.). The case was transferred to this Court pursuant to 28 U.S.C. § 1404(a).
         Plaintiff’s Complaint identifies him as a “sovereign citizen” and asserts the following
claim:
         This is in regards to Missouri Department of Corrections allowing one of their
         prisons such as MECC 5 House cell 243 to stay so wet cause there is no air that
         black mold is so bad on walls you can’t get it gone they tried painting over it, but
         did not help what [unreadable] its so bad you cant breath in cells.

Plaintiff does not state whether he has sought assistance in relation to the alleged black mold. He
does not claim that it has caused a medical issue for which he has sought and been denied
assistance. He does not describe when the alleged condition began, or when he was transferred
to cell 243 in 5 House. Plaintiff also does not state whether MDOC has made any other
remediation efforts beyond “painting over it.”
         Plaintiff describes his injuries as: “civil rights, prisoner rights, physical health, mental
health, PTSD” and seeks $31 million.
                                              DISCUSSION
         The Prison Litigation Reform Act of 1996 provides, in relevant part:
         In no event shall a prisoner bring a civil action . . . under this section if the
         prisoner has, on three or more prior occasions, while incarcerated or detained in
         any facility, brought an action . . . in a court of the United States that was
         dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
         upon which relief may be granted, unless the prisoner is under imminent danger
         of serious physical injury.

28 U.S.C. § 1915(g). “A prior dismissal on a statutorily enumerated ground counts as a strike
even if the dismissal is the subject of an appeal.” Coleman v. Tollefson, 575 U.S. 532, 537
(2015). Plaintiff, a prisoner, has filed more than three civil actions that have been dismissed
because they were frivolous, malicious, or failed to state a claim upon which relief may be
granted. 2 Therefore, Plaintiff may proceed in forma pauperis in this action only if he “is under
imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). The Complaint contains no
allegations establishing that Plaintiff is under imminent danger of serious physical injury.

2
 See Engel v. Governor of Missouri, et al., No. 1:20-cv-217 HEA (E.D. Mo. Dec. 15, 2020); Engel v. United
States of America, et al., No. 4:20-cv-1742 MTS (E.D. Mo. Dec. 18, 2020); Engel v. Missouri Courts, et
al., No. 4:20-cv-1258 SPM (E.D. Mo. Dec. 21, 2020).


                                                    3
    Case: 4:21-cv-00946-SEP Doc. #: 7 Filed: 09/10/21 Page: 4 of 5 PageID #: 6




Therefore, Plaintiff may not proceed in forma pauperis in this action. See 28 U.S.C. § 1915(g).
        Even if Plaintiff were allowed to proceed in forma pauperis in this matter, the Complaint
would have to be dismissed for failure to state a claim upon which relief may be granted.
MDOC and MECC are not “persons” that can be sued under 42 U.S.C. § 1983. See Will v.
Michigan Dept. of State Police, 491 U.S. 58, 71 (1989). Plaintiff’s claims would also be barred
by the doctrine of sovereign immunity. See Webb v. City of Maplewood, 889 F.3d 483, 485 (8th
Cir. 2018). This Court has dismissed Plaintiff’s previous claims against MDOC and MECC for
the same reasons. See e.g., Engel v. Corizon, et al., Case No. 4:21-cv-716-SPM (E.D. Mo. July
1, 2021).
        To the extent Plaintiff claims entitlement to relief based upon his status as a “sovereign
citizen,” that claim is frivolous. See United States v. Hart, 701 F.2d 749, 750 (8th Cir. 1983);
see also United States v. Benabe, 654 F.3d 753, 761-67 (7th Cir. 2011) (describing the conduct
of a “sovereign citizen” and collecting cases rejecting the group’s claims as frivolous and
recommending that “sovereign citizen” arguments “be rejected summarily, however they are
presented.”).
        Finally, the Complaint is subject to dismissal because it is malicious. As described
above, Plaintiff has knowingly and persistently engaged in litigation practices that amount to
abuse of the judicial process. In that context, the Complaint is plainly part of a general campaign
of harassment, not a legitimate attempt to vindicate a cognizable right. See In re Tyler, 839 F.2d
1290, 1293 (8th Cir. 1988) (per curiam) (noting that an action is malicious when it is a part of a
longstanding pattern of abusive and repetitious lawsuits); Spencer v. Rhodes, 656 F. Supp. 458,
461-63 (E.D.N.C. 1987), aff’d 826 F.2d 1061 (4th Cir. 1987) (an action is malicious when it is
undertaken for the purpose of harassing the defendants rather than vindicating a cognizable
right); Cochran v. Morris, 73 F.3d 1310, 1316 (4th Cir. 1996) (when determining whether an
action is malicious, the Court need not consider only the complaint before it, but may consider
the plaintiff’s other litigious conduct).
        Plaintiff is once again advised that his litigation practices are abusive and is
cautioned to avoid such practices in the future. For each such complaint Plaintiff files, the
Court will instruct the Clerk of Court to begin debiting his prison account to pay the civil
filing fees. Plaintiff is further cautioned that the Court may impose monetary sanctions
upon him if he continues his abusive litigation practices in the future.

                                                 4
    Case: 4:21-cv-00946-SEP Doc. #: 7 Filed: 09/10/21 Page: 5 of 5 PageID #: 7




          Accordingly,
          IT IS HEREBY ORDERED that Plaintiff may not proceed in forma pauperis in this
action.
          IT IS FURTHER ORDERED that this case is DISMISSED without prejudice to the
filing of a fully paid complaint. A separate order of dismissal will be entered herewith.
          IT IS FURTHER ORDERED that the Clerk of Court shall request that the agency
having custody of Plaintiff begin making payments in accordance with 28 U.S.C. § 1915(b)(2)
until the full $402 civil filing fee is paid in full.


          Dated this 10th day of September, 2021.



                                                        SARAH E. PITLYK
                                                        UNITED STATES DISTRICT JUDGE




                                                        5
